UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7717



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WARREN BOARDLEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
88-386-JFM)


Submitted:   April 17, 2003                    Decided:   May 5, 2003


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren Boardley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Warren Boardley appeals the district court’s order denying his

“motion   to    append   presentence    report.”     Boardley      sought   the

correction of certain alleged inaccuracies in his 1989 presentence

report.   Under former Fed. R. Crim. P. 32(c)(3)(D), motions to

correct errors in a presentence report must be made prior to the

imposition of sentence.         United States v. Warner, 23 F.3d 287, 290

(10th Cir. 1994); United States v. Engs, 884 F.2d 894, 895-97 (5th

Cir. 1989).      Boardley’s motion was filed more than twelve years

after imposition of sentence, and the district court was without

jurisdiction to consider the motion. We dismiss Boardley’s appeal.

We   dispense    with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                                    DISMISSED




                                       2